DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance: independent claim recites “An electronic device, comprising: a casing, having a surface and an accommodation groove recessed from the surface; a stylus, having a front end and a rear end; a first magnet, disposed at one of the front end and the rear end of the stylus; a magnetic ring, disposed at the other of the front end and the rear end of the stylus; and a pair of second magnets, disposed in the casing and located below the accommodation groove, wherein locations of the first magnet and the magnetic ring correspond to locations of the pair of second magnets.” These combination of elements are not taught or adequately suggested in the prior art of record.  Claims 2-8 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
December 30, 2021